          Case 4:19-cv-05414-HSG Document 39 Filed 12/12/19 Page 1 of 6



1    Steven A. Nielsen (Calif. Bar No. 133864)
     steve@nielsenpatents.com
2    100 Larkspur Landing Circle, Suite 216
3    Larkspur, CA 94939-1743
     Telephone: (415) 272-8210
4
     Jay Johnson (Admitted Pro Hac Vice)
5    jay@kjpllc.com
     Kizzia Johnson PLLC
6
     1910 Pacific Ave.
7    Suite 13000
     Dallas, TX 75201
8    Telephone: (214) 451-0164
9    Attorneys for Plaintiff, Rothschild Patent
10   Imaging LLC

11   Matthew G. Berkowitz (Bar No. 310426)
     SHEARMAN & STERLING LLP
12   1460 El Camino Real, 2nd Floor
     Menlo Park, CA 94025
13
     Telephone: 650.838.3600
14   Fax: 650.838.3699
     Email: matthew.berkowitz@shearman.com
15
     Attorneys for Defendant and Counter-Plaintiff,
16   GNOME Foundation
17
     Additional Counsel Listed on Signature Page
18
                                UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
20

21   ROTHSCHILD PATENT IMAGING LLC,                   Case No. 4:19-cv-05414-HSG

22                        Plaintiff,                  JOINT STIPULATED SCHEDULING
                                                      ORDER AND [PROPOSED] ORDER
23                 v.
24
     GNOME FOUNDATION,
25
                          Defendant.
26

27

28

     JOINT STIPULATED SCHEDULING ORDER                               CASE NO. 4:19-cv-05414-HSG
                                                                                              1
          Case 4:19-cv-05414-HSG Document 39 Filed 12/12/19 Page 2 of 6



1    GNOME FOUNDATION,
2                      Counter-Plaintiff,
3
                 v.
4
     ROTHSCHILD PATENT IMAGING LLC,
5
                       Counter-Defendant.
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATED SCHEDULING ORDER                    CASE NO. 4:19-cv-05414-HSG
                                                                                   2
           Case 4:19-cv-05414-HSG Document 39 Filed 12/12/19 Page 3 of 6



1             Plaintiff and Counter-Defendant Rothschild Patent Imaging LLC (“RPI”) and Defendant and

2    Counter-Plaintiff GNOME Foundation (“GNOME”) submit this Joint Stipulated Scheduling Order

3    pursuant to Judge Haywood S. Gilliam, Jr.’s direction (D.I. 38).

4    I.       SCHEDULING

5             The parties propose the following case schedule.

6
      Event                                         Original Proposed Date       Revised Proposed Date
7
      Plaintiff to Serve Patent Infringement              Jan. 6, 2020
8     Contentions pursuant to Patent L.R. 3-1 and
      3-2
9
      Last Day to File Motions to Add New                Feb. 4, 2020
10    Parties or Amend Pleadings

11    Defendants to Serve Patent Invalidity              Feb. 20, 2020
      Contentions pursuant to Patent L.R. 3-3 and
12    3-4
13    Exchange of Proposed Terms for                     Mar. 5, 2020
      Construction pursuant to Patent L.R. 4-1
14
      Exchange of Preliminary Claim                      Mar. 26, 2020
15
      Constructions and Extrinsic Evidence
16    pursuant to Patent L.R. 4-2

17    Plaintiff to Serve Damages Contentions             Apr. 10, 2020
      pursuant to Patent L.R. 3.8
18
      Joint Claim Construction and Prehearing            Apr. 20, 2020
19    Statement due pursuant to Patent L.R. 4-3

20    Defendants to serve Responsive Damages             May 11, 2020
      Contentions pursuant to Patent L.R. 3-9
21
      Date to Complete Claim Construction                May 20, 2020
22    Discovery pursuant to Patent L.R. 4-4
23    Plaintiff’s Opening Claim Construction              Jun. 4, 2020
      Brief due pursuant to Patent L.R. 4-5(a)
24
      Defendants’ Responsive Claim                       Jun. 18, 2020
25
      Construction Brief due pursuant to Patent
26    L.R. 4-5(b)

      Plaintiff’s Reply Claim Construction Brief         Jun. 25, 2020
27
      due pursuant to Patent L.R. 4-5(c)
28

     JOINT CASE MGMT. STATEMENT                                              CASE NO. 4:19-cv-05414-HSG
                                                                                                      3
          Case 4:19-cv-05414-HSG Document 39 Filed 12/12/19 Page 4 of 6



1                                         Original Proposed Date
     Event                                                                Revised Proposed Date
2
     Tutorial                                                                 August 14, 2020
3                                                                        (Plaintiff’s counsel will be
                                                                         returning from vacation on
4                                                                        August 7, 2020 and this is
                                                                          the first available Friday)
5
     Markman Hearing                      At the convenience of the           August 21, 2020
6                                                   Court

7

8

9    Dated:     December 12, 2019        Respectfully submitted,
10                                       SHEARMAN & STERLING LLP
11                                       By:    /s/Yue (Joy) Wang
                                                Matthew G. Berkowitz (Bar No. 310426)
12
                                                Yue (Joy) Wang (Bar No. 300594)
13                                              SHEARMAN & STERLING LLP
                                                1460 El Camino Real, 2nd Floor
14                                              Menlo Park, CA 94025
                                                Telephone: 650.838.3600
15                                              Fax: 650.838.3699
16                                              Email: matthew.berkowitz@shearman.com
                                                         joy.wang@shearman.com
17
                                                L. Kieran Kieckhefer (Bar No. 251978)
18                                              SHEARMAN & STERLING LLP
                                                535 Mission Street, 25th Floor
19
                                                San Francisco, CA 94105
20                                              Telephone: 415.616.1100
                                                Fax: 415.616.1339
21                                              Email: kieran.kieckhefer@shearman.com
22                                              Attorneys for Defendant and Counter-
23                                              Plaintiff, GNOME Foundation

24

25

26

27

28

     JOINT STIPULATED SCHEDULING ORDER                                CASE NO. 4:19-cv-05414-HSG
                                                                                               4
           Case 4:19-cv-05414-HSG Document 39 Filed 12/12/19 Page 5 of 6



1
      Dated:     December 12, 2019                  Respectfully submitted,
2
                                                    By:    /s/Jay Johsnon
3                                                          Steven A. Nielsen (Calif. Bar No. 133864)
                                                           steve@nielsenpatents.com
4                                                          100 Larkspur Landing Circle, Suite 216
5                                                          Larkspur, CA 94939-1743
                                                           Telephone: (415) 272-8210
6
                                                           Jay Johnson (Admitted Pro Hac Vice)
7                                                          jay@kjpllc.com
                                                           Kizzia Johnson PLLC
8
                                                           1910 Pacific Ave.
9                                                          Suite 13000
                                                           Dallas, TX 75201
10                                                         Telephone: (214) 451-0164
11                                                         Attorneys for Plaintiff, Rothschild Patent
                                                           Imaging LLC
12

13                         ATTESTATION PURSUANT TO CIV. L.R. 5-1(i)(3)

14          Pursuant to Civ. L.R. 5-1(i)(3), I hereby attest that all other signatories listed, and on whose

15   behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

16    Dated: December 12, 2019                      By:    /s/Jay Johnson

17                                                         Jay Johnson

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATED SCHEDULING ORDER                                        CASE NO. 4:19-cv-05414-HSG
                                                                                                       5
           Case 4:19-cv-05414-HSG Document 39 Filed 12/12/19 Page 6 of 6



1                                         SCHEDULING ORDER

2           The above Joint Stipulated Scheduling Order and [Proposed] Order is approved as the

3    Scheduling Order for this case and all parties shall comply with its provisions. [In addition, the

4    Court makes the further orders stated below:]

5

6    PURSUANT TO STIPULATION, IT IS SO ORDERED.

7     Dated:                                       By:

8                                                         UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATED SCHEDULING ORDER                                      CASE NO. 4:19-cv-05414-HSG
                                                                                                     6
